The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 18, 2014

                                    No. 04-14-00178-CR

                                 Francisco S. MORALES,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6358
                        Honorable Mary D. Roman, Judge Presiding


                                      ORDER
       Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on or before August 13, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court